Title: To James Madison from John McMahan, 10 February 1817
From: McMahan, John
To: Madison, James



Sir
State of New york Chautauque County Feby. 10th. 1817

As an Officer Who hath been in the Service of the United States, during the Late War on the Niagara Frontier, I do Consider it a duty I owe to you and to my Country, to give Some information Respecting the Claims which are presented to Congress For the loss of Property Burnt and destroyed by the Enemy of the United States during Said War at Buffalo;
During my Service at that place Both officers and Soldiers Recd. Abusive Language From the Inhabitants of the place telling them that they were Dd Robbers, that the would Rather See the British and Indians Land in the Village than our Forces, although we had (For the want of Tents) to Ly on the Bare ground Exposed to the inclemency of the Weather in order to protect them from danger.  They Kentuckians who Travelled hundreds of Miles For their protection, Could Scarcely be Admited into their houses.  Yet those very Citizens hath Called on me and many others to Testify their Losses, being Burnt (they Say) in Consequence of the Militia Occupying them as Barracks and Military Deposits.
It is True we Obtained leave to Quarter in Some of the Houses For a Few Nights fighting and quarreling with the Inhabitants about the Great damage as they Expressed it, they were Receiving in Consequence of the Militia Residing amongst them, untill a third party arivd, (To Wit) Genl. Rial and the British Forces, which Soon Ended the Dispute.  With due Respect I am Sir your most Obedient and Very Huml. Sert,

John McMahanBri. D. Genl. Comdg 43d. Brigade York State Militia


